Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-10 and 17-21 are allowed.
The closest prior art, Chawla et al. (US Pub. 2013/0117804), discloses “browser-based secure desktop application for open computing platforms”.
However, the prior art differs from the present invention because the prior art fails to disclose “an untrusted application and a trusted application to run on top of a single operating system (OS), while preventing the untrusted application from accessing memory used by the trusted application, wherein the OS comprises an untrusted interrupt descriptor table (IDT) with gates that associate interrupt vectors with untrusted interrupt service routines (ISRs); creating, by the data processing system, a virtual IDT (VIDT) with gates that associate interrupt vectors with trusted ISRs, wherein the trusted ISRs comprise a TA-enter ISR that causes the data processing system to switch from an untrusted memory view associated with the untrusted application to a trusted memory view associated with the trusted application; configuring, by the data processing system, a processor of the data processing system to use the VIDT instead of the untrusted IDT (UIDT); and responding, by the data processing system and after configuring the processor, to a TA-enter interrupt by invoking the TA-enter ISR”.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1 and 6, identifies the distinct features “the OS comprises an untrusted interrupt descriptor table (IDT) with gates that associate interrupt vectors with untrusted interrupt service routines (ISRs); creating, by the data processing system, a virtual IDT (VIDT) with gates that associate interrupt vectors with trusted ISRs, wherein the trusted ISRs comprise a TA-enter ISR that causes the data processing system to switch from an untrusted memory view associated with the untrusted application to a trusted memory view associated with the trusted application; configuring, by the data processing system, a processor of the data processing system to use the VIDT instead of the untrusted IDT (UIDT); and responding, by the data processing system and after configuring the processor, to a TA-enter interrupt by invoking the TA-enter ISR.", which are not taught or suggested by the prior art of records.
Independent Claim 17 identifies the distinct features “the OS comprises an untrusted interrupt descriptor table (IDT) with gates that associate interrupt vectors with untrusted interrupt service routines (ISRs); create a virtual IDT (VIDT) with gates that associate interrupt vectors with trusted ISRs, wherein the trusted ISRs comprise a trusted application (TA)-enter ISR that causes the data processing system to switch from an untrusted memory view associated with the untrusted application to a trusted memory view associated with the trusted application; configure a processor of the one or more processors to use the VIDT instead of the untrusted IDT (UIDT); and respond, after configuring the processor, to a TA-enter interrupt by invoking the TA-enter ISR", which are not taught or suggested by the prior art of records.
Claims 1-10 and 17-21 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-10 and 17-21 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135